DETAILED ACTION
This office action is in response to the application filed on 11/30/2021.
Claims 1-11 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a plurality of single processor cores” and “a single processor core”. It is unclear whether the single processor core is intended to be included in the plurality of single processor cores.
Claim 1 recites the limitation “the data to be operated”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the group”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “FUPs” and should recite “FPUs” (later claims reference back to “the FPUs”. Claim 7 suffers from a similar deficiency.
Claim 2 recites the limitations “the remaining processor cores” and “the group”. There is insufficient antecedent basis for these limitations in the claim. Claim 5 suffers from the same deficiencies.
Claim 3 recites the limitation “the remaining processor cores”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation “the remaining single processor cores”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the group”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the controller”. There is insufficient antecedent basis for this limitation in the claim. Claims 8-11 suffer from the same deficiency.
Claim 7 recites the limitation “the single processor core”. There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 10 suffer from the same deficiency.
Claim 7 recites the limitation “the master”. There is insufficient antecedent basis for this limitation in the claim. Claims 8-11 suffer from the same deficiency.
Claim 7 recites the limitation “the group setting”. There is insufficient antecedent basis for this limitation in the claim. Claims 8 and 9 suffer from the same deficiency.
Claim 7 recites the limitation “the FPUs”. There is insufficient antecedent basis for this limitation in the claim. Claims 8-10 suffer from the same deficiency.
Claim 7 recites the limitation “the remaining single processor cores”. There is insufficient antecedent basis for this limitation in the claim. Claims 9-11 suffer from the same deficiency.
Claim 7 recites the limitation “the group”. There is insufficient antecedent basis for this limitation in the claim. Claims 8-11 suffer from the same deficiency.
Claim 8 recites the limitation “the functional blocks”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the remaining processor cores”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the FPU”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the data cache”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the each cycle”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the cache”. There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183